UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1947


GAIL SCOTT,

                 Plaintiff - Appellant,

          v.

HEALTH NET FEDERAL SERVICES, LLC,

                 Defendant - Appellee,

          and

ROXANNA WORDEN; EILEEN YAEGER; RITA SIEGL; KATHRYN BUCHTA,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00930-AJT-TCB)


Submitted:    January 5, 2012                 Decided:   February 3, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gail Scott, Appellant Pro Se.    George Bradley Breen, Brian
Steinbach, EPSTEIN, BECKER & GREEN, PC, Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gail Scott appeals the district court’s order granting

summary   judgment      to    her    former        employer,         Health    Net   Federal

Services,      LLC    (“Health      Net”),         on   her    claims     of    employment

discrimination under Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e-2000e-17 (West 2003 & Supp. 2010).                                Finding

no reversible error, we affirm.

              We review de novo a district court’s order granting

summary judgment.        Jennings v. Univ. of N.C., 482 F.3d 686, 694

(4th Cir. 2007) (en banc).                 “At the summary judgment stage,

facts   must     be    viewed    in      the       light      most    favorable      to   the

nonmoving party only if there is a ‘genuine’ dispute as to those

facts.”     Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Fed.

R. Civ. P. 56(c)).           Summary judgment “should be rendered if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”         Fed. R. Civ. P. 56(a).                   “[T]here is no issue

for   trial    unless    there      is    sufficient           evidence       favoring    the

nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986);

see also Scott, 550 U.S. at 380 (“Where the record taken as a

whole could not lead a rational trier of fact to find for the



                                               2
nonmoving       party,    there    is   no       ‘genuine    issue    for     trial.’”)

(citation omitted).

            Scott        first      claims         that      Health      Net      acted

discriminatorily by wrongfully terminating her and treating her

differently on the basis of her race.                        To establish a prima

facie case of wrongful termination under Title VII, Scott was

required to establish that: (1) she is a member of a protected

class; (2) she suffered an adverse employment action; (3) she

was performing her job duties at a level that met her employer’s

legitimate expectations at the time of the adverse employment

action; and (4) the position remained open or was filled by

similarly       qualified    applicants          outside    the    protected    class.

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285

(4th Cir. 2004) (en banc).

            A    prima    facie    case     of    disparate       treatment    required

Scott to establish: (1) membership in a protected class; (2)

satisfactory job performance; (3) adverse employment action; and

(4)   different        treatment     from        similarly       situated     employees

outside   the     protected       class.         Coleman    v.    Maryland    Court   of

Appeals, 626 F.3d 187, 190 (4th Cir. 2010).                      Upon a satisfactory

prima facie showing, the burden shifts to the defendant to come

forward   with     a     legitimate,       nondiscriminatory         reason    for    the

employment decision.         McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802-03 (1973).           If the defendant meets this burden, the

                                             3
burden returns to the plaintiff to demonstrate that the reason

is pretextual and that discrimination was the motivating force

behind the decision.          Id. at 803-04.

             The     district       court       found     that     Scott,       an    African

American female who was terminated from her position, satisfied

the first two elements for wrongful termination and disparate

treatment, as she was a member of a protected class and suffered

an adverse employment action.                However, Scott failed to present

sufficient       evidence      with        respect      to       the     third       element,

satisfactory        job    performance.          Therefore,        the    district      court

correctly awarded Health Net summary judgment regarding Scott’s

wrongful termination and disparate treatment claims.

             Scott further claims that Health Net violated Title

VII    by   terminating      her    in   retaliation         for    her    complaints     of

discrimination.           To prevail on her Title VII retaliation claim,

Scott was required to show that: (1) she engaged in a protected

activity; (2) an adverse action was taken against her by the

employer;     and    (3)    there    was    a    causal      connection        between    the

first two elements.            Laber v. Harvey, 438 F.3d 404, 432 (4th

Cir.    2006).       Similarly,      Scott       failed    to     meet    her    burden    of

establishing a prima facie case, as she did not prove that her

protected conduct, rather than her unsatisfactory performance,

motivated     her    termination.           Therefore,        the      award    of   summary

judgment was proper.

                                             4
               Scott      also        argues        that        Health        Net       acted

discriminatorily         by    creating       a    hostile      work       environment    in

violation of Title VII.              To establish a prima facie case for a

hostile work environment claim under Title VII, Scott bore the

burden to show that the offending conduct was: (1) unwelcome;

(2)    based    on     her    race    or    sex;    (3)    sufficiently          severe    or

pervasive to alter the conditions of her employment and create

an abusive atmosphere; and (4) imputable to the defendant.                               EEOC

v. Cent. Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir. 2009).

Scott’s      allegations       do    not    rise    to    the   level       of   severe    or

pervasive       conduct       necessary       to    establish          a    hostile      work

environment claim; accordingly, we find that the district court

did    not   abuse     its    discretion      in    awarding      Health      Net    summary

judgment as to this claim of discrimination as well.

               Scott    also     challenges        the     district        court’s      order

cancelling oral arguments on Health Net’s motion for summary

judgment.       There is no requirement that a ruling on a motion for

summary judgment be preceded by a hearing.                        Cray Commc’ns, Inc.

v.    Novatel    Computer      Sys.,       Inc.,   33    F.3d     390,     396   (4th    Cir.

1994), and our review of the record leads us to conclude that

the district court did not abuse its discretion in cancelling

the summary judgment hearing.                  See Coakley v. Williams Const.,

Inc. v. Structural Concrete Equip., Inc., 973 F.2d 349, 352 (4th

Cir.    1992)    (finding      that    district         court’s    decision       to    grant

                                              5
summary judgment without a hearing is governed by an abuse of

discretion standard).

              Scott next avers the district court erred by denying

her motion to appoint counsel.                      In making this determination, a

trial   judge       should     consider:          (1)      the    plaintiff's        financial

ability to retain an attorney; (2) the efforts of the plaintiff

to retain counsel; and (3) the merits of the case.                              Young v. K-

Mart Corp., 911 F.Supp. 210, 211-12 (E.D.Va. 1999).                                   We find

that the district court did not abuse its discretion in denying

Scott’s motion to appoint counsel.                        See id. (denial of motion to

appoint counsel is reviewed for abuse of discretion).

              Finally,       Scott        contends         that    the     district        court

erroneously admitted Health Net counsel Brian Steinbach pro hac

vice    and       that    Health     Net     counsel         engaged     in     professional

misconduct.             However,   Health           Net    complied      with    Local      Rule

83.1(d)      of    the    District        Court      for    the    Eastern      District     of

Virginia governing the admittance of an attorney pro hac vice.

Moreover,         Scott    fails     to    present          evidence     to     support     her

allegations        of     misconduct       on   appeal.           Accordingly,        we   find

Scott’s arguments to be meritless.

              Based on the foregoing, we affirm the district court’s

grant   of    summary       judgment.           We    dispense      with      oral   argument

because the facts and legal contentions are adequately presented



                                                6
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               7